Name: Commission Regulation (EC) NoÃ 1163/2008 of 24Ã November 2008 amending Council Regulation (EC) NoÃ 40/2008 as regards catch limits for certain stocks of Norway pout, whiting and haddock
 Type: Regulation
 Subject Matter: international law;  fisheries
 Date Published: nan

 25.11.2008 EN Official Journal of the European Union L 314/3 COMMISSION REGULATION (EC) No 1163/2008 of 24 November 2008 amending Council Regulation (EC) No 40/2008 as regards catch limits for certain stocks of Norway pout, whiting and haddock THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 40/2008 of 16 January 2008 fixing for 2008 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where catch limitations are required (1), and in particular Articles 5(5) and 5(7) thereof: Whereas: (1) Preliminary catch limits for the stock of Norway pout in ICES zone IIIa and in EC waters of ICES zones IIa and IV are laid down in Annex IA to Regulation (EC) No 40/2008. (2) Pursuant to Article 5(5) of that Regulation, the Commission may revise those catch limits in the light of scientific information collected during the first half of 2008. (3) Taking into account information collected during the first half of 2008, the final catch limits for Norway pout in the zones concerned should be fixed. (4) The Scientific, Technical and Economic Committee for Fisheries advises that catches in 2008 of up to 148 000 tonnes would correspond to a fishing mortality of 0,6 and are expected to maintain the stock above precautionary limits. (5) Norway pout is a North Sea stock which is shared with Norway but which is currently not managed jointly by the two Parties. The measures provided for in this Regulation should be in accordance with consultations held with Norway pursuant to the provisions of the Agreed Record of conclusions of fisheries consultations between the European Community and Norway of 26 November 2007. (6) In consequence, the Community share of the total allowable catches (TAC) of Norway pout in ICES zone IIIa and in EC waters of ICES zones IIa and IV should be fixed at 75 % of 148 000 tonnes. (7) Pursuant to Article 5(7) of Regulation (EC) No 40/2008 the catch limits for the stock of whiting in ICES zone IIIa, the stock of whiting in ICES zone IV and EC waters of ICES zone IIa, the stock of haddock in ICES zone IIIa and EC waters of ICES zones IIIb, IIIc and IIId, and the stock of haddock in ICES zone IV and EC waters of ICES zone IIa may be revised by the Commission as a consequence of a revision of the catch limits for the stock of Norway pout in accordance with Article 5(5) of that Regulation, to take into account industrial by-catches of those stocks in the Norway pout fishery. (8) In view of the limited fisheries for Norway pout in ICES zone IIIa and EC waters of ICES zones IIIb, IIIc and IIId, and in the absence of any new forecasts of the by-catches of haddock and whiting in other industrial fisheries operating in those zones, the catch limits for the stocks of whiting and haddock in ICES zone IIIa and EC waters of ICES zones IIIb, IIIc and IIId should remain unchanged for the remainder of 2008. (9) Taking into account the fixing of the final catch limits for Norway pout in ICES zone IIIa and in EC waters of ICES zones IIa and IV, the catch limits for whiting and haddock in ICES zone IV and in EC waters of ICES zone IIa should be revised. (10) Norway pout is a short-lived species. Consequently the catch limitations should be implemented as soon as possible, in order to avoid delays which could lead to overfishing of the stock. (11) Annex IA to Regulation (EC) No 40/2008 should therefore be amended accordingly. (12) The measures provided for in this Regulation are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS REGULATION: Article 1 Annex IA to Regulation (EC) No 40/2008 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 November 2008. For the Commission Joe BORG Member of the Commission (1) OJ L 19, 23.1.2008, p. 1. ANNEX Annex IA to Regulation (EC) No 40/2008 is amended as follows: 1. The entry concerning the stock of Norway pout in zones ICES zone IIIa and in EC waters of ICES zones IIa and IV is replaced by the following: Species : Norway pout Trisopterus esmarki Zone : IIIa; EC waters of IIa and IV NOP/2A3A4. Denmark 109 898 Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Article 5(2) of Regulation (EC) No 847/96 applies. Germany 21 (1) The Netherlands 81 (1) EC 110 000 Norway 1 000 (2) TAC Not relevant 2. The entry concerning the stock of whiting in ICES zone IV and EC waters of ICES zone IIa is replaced by the following: Species : Whiting Merlangius merlangus Zone : IV; EC waters of IIa WHG/2AC4. Belgium 367 Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Article 5(2) of Regulation (EC) No 847/96 applies. Denmark 1 587 Germany 413 France 2 385 The Netherlands 917 Sweden 3 United Kingdom 9 330 EC 15 002 (3) Norway 1 785 (4) TAC 17 850 Within the limits of the above-mentioned quotas, no more than the quantities given below may be taken in the ICES zones specified: Norwegian waters of IV (WHG/*04N-) EC 10 884 3. The entry concerning the stock of haddock in ICES zone IV and EC waters of ICES zone IIa is replaced by the following: Species : Haddock Melanogrammus aeglefinus Zone : IV; EC waters of IIa HAD/2AC4. Belgium 279 Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Article 5(2) of Regulation (EC) No 847/96 applies. Denmark 1 920 Germany 1 222 France 2 129 The Netherlands 209 Sweden 193 United Kingdom 31 664 EC 37 616 (5) Norway 8 082 TAC 46 444 Within the limits of the above-mentioned quotas, no more than the quantities given below may be taken in the zones specified: Norwegian waters of IV (HAD/*04N-) EC 28 535 (1) Quota may be fished in EC waters of ICES zones IIa, IIIa and IV only. (2) This quota may be fished in Division VIa, north of 56 °30 ²N. (3) Excluding an estimate of 1 063 tonnes of industrial by-catches. (4) May be taken in EC waters. Catches taken within this quota are to be deducted from Norways share of the TAC. Special conditions Within the limits of the above-mentioned quotas, no more than the quantities given below may be taken in the ICES zones specified: Norwegian waters of IV (WHG/*04N-) EC 10 884 (5) Excluding an estimate of 746 tonnes of industrial by-catches. Special conditions Within the limits of the above-mentioned quotas, no more than the quantities given below may be taken in the zones specified: Norwegian waters of IV (HAD/*04N-) EC 28 535